 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GENNEL EDWARD MILES, JR.,                          No. 2:19-CV-0377-KJM-DMC-P
12                       Petitioner,
                                                         ORDER
13           v.
14    W.J. SULLIVAN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus under 28 U.S.C. § 2254. The United States Court of Appeals for the Ninth Circuit

19   reversed the District Court’s decision dismissing Petitioner’s petition as time-barred due to

20   subsequent developments in California case law. ECF No. 31. The Ninth Circuit reversed and

21   remanded for further proceedings. Id. This case has been reopened. Respondent shall file an

22   answer within sixty (60) days of the date of this order.

23                  IT IS SO ORDERED.

24

25   Dated: July 13, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
